Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Second Amendment”), dated as of March 14, 2017 among American Airlines, Inc., a
Delaware corporation (the “Borrower”), American Airlines Group Inc., a Delaware
corporation (the “Parent” or the “Guarantor”), the lenders party hereto with
a 2017 Replacement Term Loan Commitment referred to below (the “Replacement Term
Lenders”), each other lender party hereto, Deutsche Bank AG New York Branch
(“Deutsche Bank”), as administrative agent (the “Administrative Agent”) and
JPMorgan Chase Bank, N.A. as the designated lender of 2017 Replacement Term
Loans referred to below (the “Designated Replacement Term Lender”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below (as amended by this Second Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
May 21, 2015 (as amended by that First Amendment to Amended and Restated Credit
and Guaranty Agreement, dated October 26, 2015, and as further amended and
restated, supplemented or otherwise modified to but not including the Second
Amendment Effective Date as defined below, the “Credit Agreement”);

WHEREAS, on the date hereof, there are outstanding 2015 Term Loans under the
Credit Agreement (the “Existing Term Loans”) in an aggregate principal amount of
$1,843,415,625;

WHEREAS, pursuant to Section 10.08(e) of the Credit Agreement, the Borrower
desires to refinance in full the Existing Term Loans with the proceeds of
the 2017 Replacement Term Loans (as defined below) (the “Refinancing”); and

WHEREAS, the Borrower, the Administrative Agent, the Replacement Term Lenders
and the other Lenders party hereto wish to amend the Credit Agreement to provide
for (i) the Refinancing and (ii) certain other modifications to the Credit
Agreement, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Credit Agreement Amendments. Effective as of the Second Amendment
Effective Date (as defined below):

(a)    The Credit Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

(i)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:

“2017 Replacement Term Loans” shall be the Term Loans incurred pursuant to the
Second Amendment.

“2017 Replacement Term Loan Commitment” shall mean the Term Loan Commitment of
each Replacement Term Lender to make 2017 Replacement Term Loans pursuant to the
Second Amendment.

“2017 Replacement Term Loan Commitment Schedule” shall mean the schedule of 2017
Replacement Term Loan Commitments of each Replacement Term Lender provided to
the Borrower on the Second Amendment Effective Date by the Administrative Agent
pursuant to the Second Amendment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“PAC” shall mean Panum Aviation Consulting.

 

2



--------------------------------------------------------------------------------

“Replacement Term Lender” shall mean each Lender having a Term Loan Commitment
to provide 2017 Replacement Term Loans or, as the case may be, with an
outstanding 2017 Replacement Term Loan.

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of March 14, 2017.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(ii)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

 

Class of Loans

  

Applicable Margin

Eurodollar Loans

  

Applicable Margin

ABR Loans

Term Loans outstanding prior to the Second Amendment Effective Date    2.50%   
1.50% 2017 Replacement Term Loans    From and after Second Amendment Effective
Date: 2.00%    From and after the Second Amendment Effective Date: 1.00%
Revolving Loans    3.00%    2.00%

(iii)    The definition of “Appraisal” is hereby amended by replacing the first
paragraph of such definition in its entirety as follows:

“Appraisal” shall mean (i) the Initial Appraisal and (ii) any other appraisal,
dated the date of delivery thereof, prepared by (a) with respect to any Route
Authorities, Slots and/or Gate Leaseholds, at the Borrower’s option, MBA, ICF or
PAC (provided that such appraiser must be independent) or any other appraiser
appointed by the Borrower and reasonably acceptable to the Administrative Agent,
(b) with respect to Spare Parts, at the Borrower’s option, MBA, ICF, Sage or PAC
(provided that such appraiser must be independent) or any other appraiser
appointed by the Borrower and reasonably acceptable to the Administrative Agent,
(c) with respect to any aircraft, airframe or engine, at the Borrower’s option,
any of MBA, ICF, Ascend, BK, AISI, AVITAS or PAC (provided that such appraiser
must be independent) or any other

 

3



--------------------------------------------------------------------------------

appraiser appointed by the Borrower and reasonably acceptable to the
Administrative Agent, (d) with respect to Real Property Assets, CB Richard Ellis
(provided that such appraiser must be independent) or any other appraiser by the
Borrower and reasonably acceptable to the Administrative Agent and (e) with
respect to any other type of property, at the Borrower’s option, MBA, ICF, Sage
or PAC (provided that such appraiser must be independent) or any other appraiser
appointed by the Borrower and reasonably acceptable to the Administrative Agent
(in each case of any appraiser specified above in clauses (a), (b), (c), (d) and
(e), including its successor). Any Appraisal with respect to:”

(iv)    The definition of “Class” is hereby amended by deleting “2015 Term
Loans” where it appears and replacing such term with “2017 Replacement Term
Loans”.

(v)    The definition of “Collateral Coverage Ratio” is hereby amended by adding
“of determination” after “any date” and after “such date” each place where such
term appears.

(vi)    The definition of “Core Collateral” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Core Collateral” shall mean any of the following categories of assets, in each
case, for which Appraisals have been delivered to the Administrative Agent
pursuant to this Agreement:

 

  (a) all of the Spare Parts owned by the Borrower other than Spare Parts of the
Borrower with an aggregate Appraised Value less than or equal to $100 million;

 

  (b) a number of FAA Slots (other than any Temporary Slots) held by the
Borrower at DCA that is not less than the sum of (1) the product of (I) 66% and
(II) the total number of FAA Slots (other than any Temporary Slots) that are
Mainline Slots held by the Borrower at DCA and (2) the product of (I) 66% and
(II) the total number of FAA Slots (other than any Temporary Slots) that are
Commuter Slots held by the Borrower at DCA, in each case, as of the Second
Amendment Effective Date based on an Officer’s Certificate of the Borrower
delivered to the Administrative Agent on the Second Amendment Effective Date or
such later time as the Administrative Agent may agree;

 

  (c) a number of FAA Slots (other than any Temporary Slots) held by the
Borrower at LGA that is not less than the product of (I) 66% and (II) the total
number of FAA Slots (other than any Temporary Slots) held by the Borrower at LGA
as of the Second Amendment Effective Date based on an Officer’s Certificate of
the Borrower delivered to the Administrative Agent on the Second Amendment
Effective Date or such later time as the Administrative Agent may agree;

 

4



--------------------------------------------------------------------------------

  (d) a number of FAA Slots (other than any Temporary Slots) held by the
Borrower at JFK that is not less than to the product of (I) 66% and (II) the
total number of FAA Slots (other than any Temporary Slots) held by the Borrower
at JFK as of the Second Amendment Effective Date based on an Officer’s
Certificate of the Borrower delivered to the Administrative Agent on the Second
Amendment Effective Date or such later time as the Administrative Agent may
agree;

 

  (e) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in Asia that is not less than the product of (I) 90% and
(II) the total number of Foreign Slots (other than any Temporary Slots) of the
Borrower used in any non-stop scheduled service of the Borrower between airports
in the United States and airports in Asia and (2) all of the Route Authorities
and Foreign Gate Leaseholds (other than Foreign Gate Leaseholds subject to
Transfer Restrictions of the type specified in clause (1)(x) of the proviso to
Section 1 of the SGR Security Agreement) of the Borrower used in any non-stop
scheduled service of the Borrower between airports in the United States and
airports in Asia;

 

  (f) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in South America that is not less than the product of (I)
90% and (II) the total number of Foreign Slots (other than any Temporary Slots)
of the Borrower used in any non-stop scheduled service of the Borrower between
airports in the United States and airports in South America and (2) all of the
Route Authorities and Foreign Gate Leaseholds (other than Foreign Gate
Leaseholds subject to Transfer Restrictions of the type specified in clause
(1)(x) of the proviso to Section 1 of the SGR Security Agreement) of the
Borrower used in any non-stop scheduled service of the Borrower between airports
in the United States and airports in South America;

 

  (g) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in Central America and Mexico that is not less than the
product of (I) 90% and (II) the total number of Foreign Slots (other than any
Temporary Slots) of the Borrower used in any non-stop scheduled service of the
Borrower between airports in the United States and airports in Central America
and Mexico and (2) all of the Route Authorities and Foreign Gate Leaseholds
(other than Foreign Gate Leaseholds subject to Transfer Restrictions of the type
specified in clause (1)(x) of the proviso to Section 1 of the SGR Security
Agreement) of the Borrower used in any non-stop scheduled service of the
Borrower between airports in the United States and airports in Central America
and Mexico;

 

5



--------------------------------------------------------------------------------

  (h) a number of Foreign Slots (other than any Temporary Slots) of the Borrower
at LHR that is not less than the product of (I) 66% and (II) (x) during the IATA
summer season, the total number of IATA summer season Foreign Slots (other than
any Temporary Slots) of the Borrower at LHR that are IATA summer season Foreign
Slots used in any non-stop scheduled service of the Borrower between airports in
the United States and LHR or (y) during the IATA winter season, the total number
of IATA winter season Foreign Slots (other than any Temporary Slots) of the
Borrower at LHR that are IATA winter season Foreign Slots used in any non-stop
scheduled service of the Borrower between airports in the United States and LHR,
in each case as of the Second Amendment Effective Date based on an Officer’s
Certificate of the Borrower delivered to the Administrative Agent on the Second
Amendment Effective Date or such later time as the Administrative Agent may
agree; or

 

  (i) any Airbus A320 NEO family aircraft, Airbus 320 family aircraft, Airbus
A330 family aircraft, Airbus A350 family aircraft, Boeing 737 NG family
aircraft, Boeing 737 MAX family aircraft, Boeing 777 family aircraft, Boeing 787
family aircraft and/or any engines, or any combination of the foregoing assets,
in each case, the Appraised Value of which is not less than the product of (i)
20% and (ii) of the product of (x) 1.6 and (y) the Total Obligations as of any
date of determination; provided, that all such aircraft or engines are of the
type described in Section 1110 of the Bankruptcy Code or any analogous successor
provision of the Bankruptcy Code.

(vii)    The definition of “Flyer Miles Obligations” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Flyer Miles Obligations” shall mean, at any date of determination, all payment
and performance obligations of the Borrower under any card marketing agreement
with respect to credit cards co branded by the Borrower and a financial
institution which may include obligations in respect of the pre-purchase by
third parties of frequent flyer miles and any other similar agreements entered
into by Parent or any of its Subsidiaries with any bank from time to time.

(viii)    The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows.

“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the ICE Benchmark
Administration (or any successor organization) LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time) (the “Screen

 

6



--------------------------------------------------------------------------------

Rate”) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided, that solely in respect of the 2017 Replacement Term
Loans, the LIBO Rate shall not be less than 0.00%. In the event that the rate
identified in the foregoing sentence is not available at such time for any
reason, then such rate shall be equal to the Interpolated Screen Rate.

(ix)    The definition of “Officer’s Certificate” is hereby amended by adding
“any Assistant Secretary,” after “the Secretary,”.

(x)    The definition of “Pari Passu Notes” is hereby amended by deleting “2015
Term Loans” where it appears and replacing it with “2017 Replacement Term
Loans”.

(xi)    The definition of “Permitted Disposition” is hereby amended by deleting
“$25,000,000” where it appears in clause (1) and replacing it with
“$50,000,000”.

(xii)    The definition of “Receivables” is hereby amended by deleting “subset”
where it appears and replacing it with “subject” and adding “or another
financing transaction” at the end thereof.

(xiii)    The definition of “Repricing Event” is hereby amended by deleting
“2015 Term Loans” each place it appears and replacing it with “2017 Replacement
Term Loans”.

(xiv)    The definition of “Term Loan” is hereby amended by deleting “2015 Term
Loans” and replacing it with “2017 Replacement Term Loans”.

(xv)    The definition of “Term Loan Commitment” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, in the case of the 2017 Replacement Term Loans, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2017 Replacement Term Loans” opposite its name in the 2017 Replacement Term
Loan Commitment Schedule or in the Assignment and Acceptance pursuant to which
such Term Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Term Loan
Commitments as of the Second Amendment Effective Date is $1,843,415,625. The
Term Loan Commitments as of the Second Amendment Effective Date are for 2017
Replacement Term Loans.

(xvi)    The definition of “Term Loan Maturity Date” is hereby amended by
deleting “2015 Term Loans” where it appears and replacing it with “2017
Replacement Term Loans”.

(xvii)    The definition of “US Airways” is hereby amended by adding “which
merged with and into the Borrower with the Borrower as the surviving entity” at
the end thereof.

 

7



--------------------------------------------------------------------------------

(xviii)    Section 2.01(b) is hereby amended and restated in its entirety as
follows:

(b)    Term Loan Commitments. Each Replacement Term Lender has made the 2017
Replacement Term Loans pursuant to the Second Amendment. The 2017 Replacement
Term Loans shall constitute Term Loans for all purposes of this Agreement and
shall be repaid in accordance with the provisions of this Agreement.

(xix)    Section 2.10(b) is hereby amended and restated in its entirety as
follows:

(b)    The principal amounts of the 2017 Replacement Term Loans shall be repaid
in consecutive annual installments (each, an “Installment”) of 1.00% of the sum
of (i) the original aggregate principal amount of the Existing Term Loans as of
the Restatement Effective Date plus (ii) the original aggregate principal amount
of any Incremental Term Loans of the same Class as the 2017 Replacement Term
Loans from time to time after the Second Amendment Effective Date, on each
anniversary of the Closing Date occurring prior to the Term Loan Maturity Date
with respect to such 2017 Replacement Term Loans commencing on June 27, 2017.
Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection with any mandatory or voluntary prepayments of the 2017 Replacement
Term Loans in accordance with Sections 2.12 and 2.13, as applicable and (2) the
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the applicable Term Loan
Termination Date.

(xx)    Section 2.13(a) is hereby amended by adding the following sentence at
the end thereof:

Notwithstanding anything to the contrary above, no notice to the Administrative
Agent shall be required in connection with the repayment of the Existing Term
Loans (as defined in the Second Amendment) with the proceeds of 2017 Replacement
Term Loans incurred on the Second Amendment Effective Date.

(xxi)    Section 2.13(d) is hereby amended by (A) deleting “2015 Term Loans”
each place it appears and replacing it with “2017 Replacement Term Loans” and
(B) deleting “Restatement Effective Date” and replacing it with “Second
Amendment Effective Date”.

(xxii)    Section 2.19 is hereby amended by deleting “dated as of May 6, 2015 by
and between the Borrower and the Joint Lead Arrangers and Bookrunners” where it
appears and replacing it with “dated as of March 3, 2017 by and between the
Borrower and the Agents (as defined therein)”.

(xxiii)    Section 2.27(c) is hereby amended by deleting “2015 Term Loans” each
place it appears and replacing it with “2017 Replacement Term Loans”.

(xxiv)    Section 3.16 is hereby amended by deleting “and no such reports have
been made”.

 

8



--------------------------------------------------------------------------------

(xxv)    A new Section 10.19 is added as follows:

Section 10.19 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(b)    (i) Subject to the satisfaction (or waiver) of the conditions set forth
in Section Three hereof, the Replacement Term Lenders hereby agree to make 2017
Replacement Term Loans (as defined below) to the Borrower on the Second
Amendment Effective Date (as defined below) in the aggregate principal amount of
$1,843,415,625, which shall be used solely to refinance in full all outstanding
Existing Term Loans.

(ii)    As of the Second Amendment Effective Date, immediately prior to the
effectiveness of the Second Amendment, the Administrative Agent has prepared and
provided a true and correct copy to the Borrower of a schedule (the “2017
Replacement Term Loan Commitments Schedule”) which sets forth the allocated
commitments received by it (the “2017 Replacement Term Loan Commitments”) from
the Lenders providing the 2017 Replacement Term Loans. The Administrative Agent
has notified each Replacement Term Lender of its allocated 2017 Replacement Term
Loan Commitment, and each of the Replacement Term Lenders is listed as a
signatory to this Second Amendment. On the Second Amendment Effective Date, all
Existing Term Loans shall be refinanced in full as follows:

(w)    the outstanding aggregate principal amount of Existing Term Loans of each
Lender which does not have a 2017 Replacement Term Loan Commitment (each, a
“Non-Converting Term Lender”) shall be repaid in full in cash;

 

9



--------------------------------------------------------------------------------

(x)    to the extent any Lender has a 2017 Replacement Term Loan Commitment that
is less than the full outstanding aggregate principal amount of Existing Term
Loans of such Lender, such Lender shall be repaid in cash in an amount equal to
the difference between the outstanding aggregate principal amount of Existing
Term Loans of such Lender and such Lender’s 2017 Replacement Term Loan
Commitment (the “Non-Converting Term Portion”);

(y)    the outstanding aggregate principal amount of Existing Term Loans of each
Lender which has a 2017 Replacement Term Loan Commitment (each, a “Converting
Term Lender,” and, together with the Non-Converting Term Lenders, the “Existing
Term Lenders”) shall automatically be converted into 2017 Replacement Term Loans
(a “Converted 2017 Replacement Term Loan”) in a principal amount equal to such
Converting Term Lender’s Existing Term Loans outstanding on the Second Amendment
Effective Date immediately prior to such conversion, less an amount equal to any
Non-Converting Term Portion; and

(z)    (1) each Replacement Term Lender that is not an Existing Term Lender
(each, a “New Term Lender”) and (2) each Converting Term Lender with a 2017
Replacement Term Loan Commitment in an amount in excess of the aggregate
principal amount of Existing Term Loans of such Converting Term Lender (such
difference, the “New Term Commitment”), agrees to make to the Borrower a new
Term Loan (each, a “New Term Loan” and, collectively, the “New Term Loans” and,
together with the Converted 2017 Replacement Term Loans, the “2017 Replacement
Term Loans”) in a principal amount equal to such Converting Term Lender’s New
Term Commitment or such New Term Lender’s 2017 Replacement Term Loan Commitment,
as the case may be, on the Second Amendment Effective Date, which 2017
Replacement Term Loans shall be subject to the terms of the Credit Agreement
after giving effect to this Second Amendment.

(iii)    On the Second Amendment Effective Date, each Replacement Term Lender
hereby agrees to fund its 2017 Replacement Term Loans in an aggregate principal
amount equal to such Replacement Term Lender’s 2017 Replacement Term Loan
Commitment as follows: (x) each Converting Term Lender shall fund its 2017
Replacement Term Loans to the Borrower by converting its then outstanding
principal amount of Existing Term Loans into 2017 Replacement Term Loans in an
equal principal amount as provided in clause (ii)(y) above, (y) (1) each
Converting Term Lender with a New Term Commitment shall fund in cash an amount
equal to its New Term Commitment to the Designated Replacement Term Lender and
(2) each New Term Lender shall fund in cash an amount equal to its 2017
Replacement Term Loan Commitment to the Designated Replacement Term Lender, and
(z) the Designated Replacement Term Lender shall fund in cash to the Borrower an
amount equal to the New Term Commitment of each Converting Term Lender and
the 2017 Replacement Term Loan Commitment of each New Term Lender.

 

10



--------------------------------------------------------------------------------

(iv)    All outstanding Borrowings of Existing Term Loans shall continue in
effect for the equivalent principal amount of 2017 Replacement Term Loans after
the Second Amendment Effective Date and each resulting “borrowing” of 2017
Replacement Term Loans shall be deemed to constitute a new deemed “borrowing”
under the Credit Agreement and be subject to the same Interest Period (and the
same LIBO Rate) applicable to the Existing Term Loans to which it relates
immediately prior to the Second Amendment Effective Date, which Interest Period
shall continue in effect (until such Interest Periods expire, at which time
subsequent Interest Periods shall be determined in accordance with the
provisions of Section 2.05 of the Credit Agreement). New Term Loans shall be
initially incurred as Eurodollar Loans and shall be allocated ratably to the
outstanding deemed “borrowings” of 2017 Replacement Term Loans on the Second
Amendment Effective Date. Each such Borrowing of New Term Loans shall be subject
to (x) an Interest Period which commences on the Second Amendment Effective Date
and ends on the last day of the Interest Period applicable to the Existing Term
Loans and (y) the same LIBO Rate applicable to the 2017 Replacement Term Loans.
The 2017 Replacement Term Loans of each Replacement Term Lender shall be
allocated ratably to such Interest Periods (based upon the relative principal
amounts of Borrowings of Existing Term Loans subject to such Interest Periods
immediately prior to the Second Amendment Effective Date), with the effect being
that Existing Term Loans which are converted into Converted 2017 Replacement
Term Loans hereunder shall continue to be subject to the same Interest Periods
and any 2017 Replacement Term Loans that are funded in cash on the Second
Amendment Effective Date shall be ratably allocated to the various Interest
Periods as described above.

(v)    On the Second Amendment Effective Date, the Borrower shall pay in cash
(a) all interest accrued on the Existing Term Loans through the Second Amendment
Effective Date and (b) to each Non-Converting Term Lender and each Converting
Term Lender with a Non-Converting Term Portion, any breakage loss or expenses
due under Section 2.15 of the Credit Agreement (it being understood that
existing Interest Periods of the Existing Term Loans held by Replacement Term
Lenders prior to the Second Amendment Effective Date shall continue on and after
the Second Amendment Effective Date and shall accrue interest in accordance with
Section 2.07 of the Credit Agreement on and after the Second Amendment Effective
Date). Each Converting Term Lender hereby waives any entitlement to any breakage
loss or expenses due under Section 2.15 of the Credit Agreement with respect to
the repayment of that portion of its Existing Term Loans with the proceeds of
Converted 2017 Replacement Term Loans.

(vi)    On the Second Amendment Effective Date, all promissory notes, if any,
evidencing the Existing Term Loans shall be automatically cancelled, and any
Replacement Term Lender may request that its 2017 Replacement Term Loan be
evidenced by a promissory pursuant to Section 2.10(f) of the Credit Agreement.

SECTION TWO - Titles and Roles. The parties hereto agree that, as of the Second
Amendment Effective Date and in connection with the Second Amendment:

(a)    each of JPMCB, Barclays, Citi, CS Securities, DBSI, GSLP, ML, MS, BNP
Securities, CA-CIB, ICBC, US Bank (each as defined in the Engagement Letter
dated as of March 3, 2017, by and between, inter alios, the Borrower and the
Lead Arrangers (as defined

 

11



--------------------------------------------------------------------------------

below) (the “Engagement Letter”)) and any permitted assignees under the
Engagement Letter, shall be designated as, and perform the roles associated
with, a joint lead arranger and bookrunner (in such capacity, collectively, the
“Lead Arrangers”);

(b)    each of JPMCB, Barclays, Citi, CS Securities, DBSI, GSLP, ML and MS shall
be designated as, and perform the roles associated with, a syndication agent (in
such capacity, collectively, the “Syndication Agents”); and

(c)    each of BNP Securities, CA-CIB, ICBC and US Bank shall be designated as,
and perform the roles associated with, a documentation agent (in such capacity,
collectively, the “Documentation Agents”).

For the avoidance of doubt, the provisions of Section 10.04 of the Credit
Agreement shall apply to, and inure to the benefit of, each Lead Arranger, each
Syndication Agent and each Documentation Agent in connection with their
respective roles hereunder.

SECTION THREE - Conditions to Effectiveness. The provisions of Section One of
this Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:

(a)    The Borrower, the Guarantor, the Administrative Agent, the Designated
Replacement Term Lender, the Replacement Term Lenders and such other lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005,
attention: ###;

(b)    all reasonable invoiced out-of-pocket expenses incurred by the Lenders
and the Administrative Agent pursuant to Section 10.04 of the Credit Agreement
or the Engagement Letter (including the reasonable and documented fees, charges
and disbursements of counsel) and all accrued and unpaid fees, owing and payable
(including any fees agreed to in connection with this Second Amendment) shall
have been paid to the extent invoiced at least two (2) Business Days prior to
the Second Amendment Effective Date (or such shorter period as may be agreed by
the Borrower);

(c)    the Administrative Agent shall have received an Officer’s Certificate
certifying as to the Collateral Coverage Ratio in accordance with
Section 4.02(d) of the Credit Agreement;

(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for the Borrower and the Guarantor
addressed to the Administrative Agent and the Replacement Term Lenders party
hereto, and dated the Second Amendment Effective Date;

(e)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Second Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Second Amendment or any other document

 

12



--------------------------------------------------------------------------------

delivered by it in connection herewith (such certificate to contain a
certification of another Responsible Officer of that entity as to the incumbency
and signature of the Responsible Officer signing the certificate referred to in
this clause (e)), (ii) attaching each constitutional document of each Loan Party
or certifying that each constitutional document of each Loan Party previously
delivered to the Administrative Agent has not been amended, supplemented,
rescinded or otherwise modified and remains in full force and effect as of the
date hereof, (iii) attaching resolutions of each Loan Party approving the
transactions contemplated by the Second Amendment and (iv) attaching a
certificate of good standing for the Borrower and the Guarantor of the state of
such entity’s incorporation or formation, dated as of a recent date, as to the
good standing of that entity (to the extent available in the applicable
jurisdiction);

(f)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality and provided, further,
that for purposes of this Section 3(f), the representations and warranties
contained in Sections 3.04(a) and 3.05(a) of the Credit Agreement shall be
deemed to refer to the most recent financial statements and Form 10-K furnished
pursuant to Section 5.01(a) of the Credit Agreement) shall be true and correct
in all respects as of the applicable date, before and after giving effect to
this Second Amendment) and (B) as to the absence of any event occurring and
continuing, or resulting from this Second Amendment on, the Second Amendment
Effective Date, that constitutes a Default or Event of Default; and

(g)    the Administrative Agent shall have received a Loan Request delivered in
compliance with Section 2.03(b) of the Credit Agreement not later than 1:00 p.m.
New York City time one (1) Business Day before the Second Amendment Effective
Date or such shorter time as the Administrative Agent may agree.

SECTION FOUR - No Default; Representations and Warranties. In order to induce
the Replacement Term Lenders and the Administrative Agent to enter into this
Second Amendment, the Borrower represents and warrants to each of the
Replacement Term Lenders and the Administrative Agent that, on and as of the
date hereof after giving effect to this Second Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to this Second Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19 of the Credit Agreement) are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof or, in the case of any representations and warranties that expressly
relate to an earlier date, as though made as of such date (provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this

 

13



--------------------------------------------------------------------------------

proviso) to be qualified by materiality and provided, further, that for purposes
of this Section 4, the representations and warranties contained in Sections
3.04(a) and 3.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements and Form 10-K furnished pursuant to Section 5.01(a)
of the Credit Agreement) shall be true and correct in all respects as of the
applicable date, before and after giving effect to this Second Amendment.

SECTION FIVE - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are, and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents shall include, without
limitation, all obligations of the Borrower with respect to the 2017 Replacement
Term Loans (after giving effect to this Second Amendment) and all obligations of
the Guarantor with respect to the guarantee of such obligations, respectively,
and (ii) reaffirm the grant of Liens on the Collateral to secure the Obligations
(including the Obligations under the 2017 Replacement Term Loans incurred
pursuant to this Second Amendment) pursuant to the Collateral Documents.

SECTION SIX - Reference to and Effect on the Credit Agreement. On and after the
Second Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Second Amendment. The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Second Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Second Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Second Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.

SECTION SEVEN - Execution in Counterparts. This Second Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Second Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Second Amendment.

SECTION EIGHT - Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION NINE - Miscellaneous. (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.

 

14



--------------------------------------------------------------------------------

(b) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Second Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Term Loan Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

AMERICAN AIRLINES, INC., as the Borrower By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer AMERICAN
AIRLINES GROUP INC., as Parent and Guarantor By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer

[Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Marcus Tarkington

  Name:   Marcus Tarkington   Title:   Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

[Second Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as the Designated Replacement Term Lender and a Replacement Term Lender By:  

/s/ Cristina Caviness

  Name:   Cristina Caviness   Title:   Vice President

[Second Amendment to Credit and Guaranty Agreement]